Case 1:18-cr-00662-JGK Document 153 Filed 01/27/20 Page 1of1

JUSTIN C. BONUS, ESO.

ATTORNEY AT LAW

JUSTIN C, BONUS, ESQ. 118-35 QUEENS BOULEVARD, SUITE 400 TEL, (347} 920-0160
JUSTIN. BONUS@GMAIL.COM FOREST HILLS, NY £1375 FAX: (888) 237-8686
January 27, 2020

Hon, John G, Koeltl

United States District Judge ; .
Daniel Patrick Moynihan ft Defies e “ ce elena 40%

United States Courthouse — Room 14A . df
500 Pearl St. ie | % oe
New York, NY 10007-1312 | Epa ut S Boerne ty

Via ECR & Fax (212) 805-7912 ut, j (3 ih

Re: 1:18-cr-00662-JGK USA v. Jones 3, be ote a4 ¢ ay etc, (Pug

Subj.; Request for Extension to File b fond Liner aw Me r het Lb tives
Bb iars fJUay. Witeg

Dear Honorable Koeltl: uy gee! haa the I Ep
ete “arc fe

As you know, this office represents thifoct aca in the above-captioned matter. Based
upon the Court’s decision to vacate Mr. Jones’ conviction and the Probation Department’s pending
updated PSR, Mr. Jones respectfully requests an extension to file his sentencing memorandum.

I appreciate your consideration inthis matter. 4g wel thi fav oO
depadmtnd tH) Fay
U aeeke} 4 O

     
 
 

Sincerely,

JUSTIN BONUS, ESQ.

 

Justin Bonus, Esq. Qe eer
ee ee Sy SDS

VIA ECP & EMAIL

Daniel Wolf

Matthew Hellman

Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew's Plaza

New York, New York 10007

 
